—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered on or about April 27, 2001, which, in an action for personal injuries sustained by plaintiff cleaning woman when she allegedly tripped over loose carpeting in a common area of a building owned and managed by defendants, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
An issue of fact exists as to whether defendants had actual or constructive notice of the alleged loose condition of the carpet, raised by, inter alia, the affidavits of plaintiff’s supervisor that he had advised defendants on several occasions prior to plaintiffs accident of loose carpeting in the area of plaintiffs accident, and that defendants repeatedly called an outside company to tighten the carpet but that it kept loosening (see, Alagna v Marsh & McLennan Cos., 263 AD2d 430). A different result is not required simply because the alleged repairs were not performed by defendants’ employees (see, Parsons v City of New York, 195 AD2d 282, 284). Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.